Citation Nr: 1604454	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-25 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a traumatic brain injury (TBI).

2. Entitlement to service connection for a headache disability, to include as secondary to the claimed TBI.

3. Entitlement to service connection for bladder/bowel incontinence, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for a skin disability, to include dermatophytosis/dyshidrosis, of both hands and the left foot.

5. Entitlement to an effective date prior to September 4, 2008, for the assignment of a 70 percent rating for PTSD.

6. Entitlement to an effective date prior to October 15, 2008, for the grant of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Lisa A. Lee, Esq.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active from July 2004 to June 2005 with an unverified period of earlier service from October 2003 to February 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a TBI, a headache disability, incontinence and enuresis/encopresis, and dermatophytosis or dyshidrosis of both hands and the left foot; awarded a 70 percent rating for PTSD, effective September 4, 2008; and granted TDIU, effective October 15, 2008. 

[The Veteran had also initiated an appeal of a denial of service connection for a right knee disability.  However, a July 2013 rating decision granted service connection for right knee strain, and that issue is not before the Board.]

A December 2008 statement and VA treatment records show the Veteran has reported experiencing urinary and enuresis/encopresis as symptoms of his service-connected PTSD.  Such allegations relate to the matter of the rating for PTSD.  As a new claim for an increased rating for PTSD has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed Reg. 57,660 (Sept. 24, 2014). 

The matters of service connection for a residuals of a TBI, a headache disability, skin disabilities of both hands and the left foot, and seeking earlier effective dates for a percent rating for PTSD and a TDIU rating are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1. The Veteran is not shown to have a separate disability entity manifested by bladder incontinence.

2. The Veteran is not shown to have a separate disability entity manifested by bowel incontinence.


CONCLUSION OF LAW

Service connection for a disability manifested by bladder and/or bowel incontinence is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
	
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran was advised of VA's duties to notify and assist in the development of his claim of service connection for a disability manifested by urinary and/or bowel incontinence prior to the initial adjudication of the claim.  A February 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He was also advised of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  A July 2013 statement of the case (SOC) readjudicated the matter.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The AOJ arranged for a VA urinary tract examination in July 2013.  In a statement attached to the Veteran's September 2013 substantive appeal, the Veteran's attorney argued that the July 2013 VA examiner's opinion was inadequate because he did not consider whether incontinence is a manifestation of the Veteran's service-connected PTSD.  The Board finds that argument to be without merit.  As will be explained further below, the examiner reviewed the record and examined the Veteran and found he did not have a current bladder or bowel disability manifested by incontinence.  Therefore, there was no basis for offering an opinion regarding the etiology of such [nonexistent] disability.  The Board finds that the examination report is in fact adequate for adjudication purposes (it determined whether the threshold requirement for establishing service connection is met).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As was noted in the Introduction, whether additional compensation may be warranted for PTSD based on incontinence being a manifestation is for consideration in the context of the matter of the rating for PTSD.  As such matter has not been adjudicated by the AOJ it is being referred.  

The AOJ did not arrange for a proctology examination (with regard to the incontinence claim) as there is no evidence in the record even suggesting that the Veteran may have a bowel incontinence disability.  Even the low threshold standard (as to when an examination is needed) endorsed by the U.S. Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  
Legal Criteria, Factual Background, and Analysis

The Veteran contends he has a disability(ies) manifested by bladder and/or bowel incontinence secondary to his service-connected PTSD and/or low back disability.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the claimed  disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service connected disease or injury.  Establishing secondary service connection requires evidence of: (1) A current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either (a) caused or aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted. In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, and evidence showing the level of increased disability after aggravation occurred.  As the Veteran's claim was pending prior to the effective date of the revised 38 C.F.R. § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it imposes a lesser burden on the claimant.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Regardless, as the claimed disability is not shown, that finding is dispositive, and the analysis does not proceed to ascertaining etiology.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to each claim.

The veteran's STRs are silent for findings complaints, treatment, or diagnoses regarding bowel and/or bladder incontinence.  

A September 2008 VA psychiatry medication management note notes the Veteran's nightmares had become so severe that he had wet himself during them and also had problems with his bowel movements.  An October 2008 VA treatment note notes the Veteran would have urinary incontinence when he has nightmares and that he also has had fecal incontinence due to PTSD.  A November 2008 VA pain note indicates he denied any bowel and bladder problems.  A December 2008 VA psychiatric record notes the bedwetting had improved.  

In a November 2008 letter, a vocational rehabilitation consultant noted the symptoms associated with the Veteran's service-connected PTSD included bed wetting.  
In his December 2008 claim for service connection, the Veteran claimed he had incontinence and enuresis/encopresis secondary to his service-connected PTSD and low back disability.  

A February 2009 VA kinesiotherapy note indicates the Veteran did not have bowel or bladder incontinence.

On March 2009 VA spine examination, the Veteran complained of bowel and bladder incontinence.  A bladder or bowel disability was not diagnosed.  

In an April 2010 notice of disagreement, the Veteran's attorney argued he was entitled to service connection for incontinence secondary to his service-connected PTSD.

On June 2013 VA urinary tract examination, the examiner found the Veteran did not have, and had never been diagnosed as having, a condition of the bladder or urethra of the urinary tract, and did not have a voiding dysfunction.  The Veteran reported urinary incontinence was still occurring, primarily when he had nightmares.  The examiner opined the Veteran's bladder and bowel incontinence is less likely as not proximately due to or the result of his service-connected back disability.  The examiner noted the Veteran reported the urinary incontinence occurs primarily when having nightmares and that rendering a diagnosis of a psychological condition was out of his scope

In a statement attached to the Veteran's September 2013 substantive appeal, the Veteran's attorney argued his incontinence was caused and/or aggravated by his PTSD, not his service-connected back and/or knee disabilities.  

There is no competent evidence that the Veteran has (or during the pendency of this claim has had) a separate bladder and/or bowel disability manifested by incontinence.  Neither the service nor postservice treatment records show any such disability.  On June 2013 VA urinary tract examination, the examiner specifically found that the Veteran did not have (and had never received a diagnosis of) a condition of the bladder or urethra of the urinary tract and did not have a voiding dysfunction.  He also did not note he had a bowel incontinence disability.  There is no medical opinion to the contrary.  Notably, the Veteran and his attorney do not assert he has a separate bladder and/or bowel disability, but allege has incontinence as a manifestation of his service-connected PTSD.  Once again as was noted above, the matter of the rating for PTSD is being referred to the AOJ for initial consideration.     

Without competent evidence of a current bladder and/or bowel incontinence disability, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The appeal in this matter must be denied.


ORDER

Service connection for a bladder and/or bowel incontinence disability is denied. 


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the remaining matters on appeal.  

The Veteran contends that skin disabilities of his hands and left foot became manifest in service and have persisted since.  A May 2005 post-deployment assessment notes he reported he developed "skin diseases or rashes" during his deployment to the Persian Gulf.  He appears to have reported he had a rash on his left foot during the deployment.  He also reported an environmental exposure concern.  A July 2005 treatment record shows the Veteran reported he had a persistent rash on his foot (left or right not specified).  An October 2005 VA treatment record notes he complained of a rash on his right hand "since returning."  An October 2005 VA teledermatology consultation note indicates the physician reviewed photographs that showed several areas of vesiculation on the feet.  He opined symptoms on the photographs represented dermatophytosis and/or tinea pedis.  A February 2006 VA dermatology consultation note shows the Veteran reported he had a pruritic rash affecting his right hand and both feet for a year.  On examination, his right hand had numerous deep-seated vesicles and both feet had crusted vesicles and fissures.  Dyshidrotic dermatitis was diagnosed.  In an August 2007 statement, the Veteran reported that a rash that alternated between both feet and his right hand began after he was deployed.  He stated his VA treatment provider told him that conditions in Iraq most likely caused the rashes.  A February 2008 VA dermatology note notes he had known dyshidrotic dermatitis (eczema) of the hands and foot that was not active at the time of the valuation.  Tinea pedis was noted to be active.  The Veteran has not been afforded VA nexus examinations with respect to the claims of service connection for skin disabilities, including dermatophytosis/dyshidrosis, of the hands and left foot.  In light of the complaints noted in service and the postservice diagnoses of various skin disabilities of the hand and feet, an examination to ascertain the etiology of such disabilities is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additional development is also necessary to properly address the appeal seeking service connection for a TBI.  The Veteran alleges such disability is due to multiple traumas he sustained serving in Iraq.  His DD Form 214 shows he served in an "imminent danger area in Iraq," but he has provided inconsistent reports of the severity of trauma he sustained there.  There is also conflicting evidence regarding the nature of the diagnosed TBI.  

On a May 2005 post-deployment assessment form, the Veteran indicated he did not develop headaches during the deployment.  He reported he was not involved in direct combat where he had discharged his weapon, but was often exposed to loud noises and excessive vibrations.  He also indicated he was in, entered, or closely inspected destroyed military vehicles.  He reported being mainly in Kuwait during his deployment.  A December 2007 VA TBI screening was positive.  The Veteran reported he fell during his deployment and was dazed, confused and saw stars immediately thereafter.  He reported the fall caused irritability, headaches, and sleep problems.  He was referred for a TBI consultation.  A treatment record from the same day notes he reported he was exposed to IEDs while deployed to Iraq, but that they always occurred at least a few trucks away.  He reported he there was no loss of consciousness or penetrating head injuries, but that he felt dazed for three or four minutes following a couple of the explosions.  On evaluation, he denied headaches, blurred vision, and dizziness.  A December 2007 VA TBI cognitive impairment consultation note indicates he reported rocket-propelled grenades (RPGs) and IEDs exploded near him several times, but only two were severe because they exploded near the truck in front of him in a convoy.  He reported neither directly hit or damaged his truck.  He said he did not lose consciousness, but that he was possibly dazed and slightly confused for about four seconds.  He also said he experienced tinnitus immediately afterward.  He reported having headaches that began six to seven months prior to the December 2007 evaluation.  He reported the headaches improved after drinking coffee.  Mild TBI/PTSD was assessed.  The physician opined that any mild cognitive difficulties seemed to more of a concentration problem than memory difficulties.  He noted that reported history did not provide strong evidence of a TBI and opined that PTSD, depression, anxiety, and sleep apnea were more likely the contributors to the veteran's cognitive deficits.  He also opined his headaches were caused by caffeine withdrawal.  An October 2008 VA neuropsychology note notes an MRI of the brain was normal.  At that time, the Veteran reported he lost consciousness on two occasions in Iraq due to IED blasts.  The VA psychologist opined the Veteran had a history of two Grade III concussions due to exposure to blasts while serving in Iraq, but noted he believed his problems with cognition were "primarily due to intractable emotional distress and possibly sleep apnea."  A December 2008 note notes the Veteran reported he sustained two episodes of loss of consciousness due to IED blasts.  The physician assessed TBI/PTSD, opining his newly reviewed history confirmed a history of TBI.  However, he opined his ongoing cognitive deficits appeared to be mainly related to the PTSD rather than the assessed TBI.  He also assessed headaches that seemed to be associated with his stress level.  A September 2011 VA psychiatry note notes he had memory challenges secondary to his TBI.  

On remand, exhaustive development, to corroborate the Veteran's reports of trauma (to the extent of being rendered unconscious) due to IED blasts in Iraq is necessary.  Hence his complete service personnel records must be secured.  Additionally, as there is conflicting evidence regarding the nature and etiology of the Veteran's diagnosed TBI, an examination to secure a medical advisory opinion that resolves the matter is necessary.

The matter of service connection for headache disability is inextricably intertwined with the TBI claim because the Veteran has asserted his headaches are secondary to the claimed TBI.

Determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received.  In this case, due to the Veteran's submissions being inaccurately or incompletely uploaded to VA's electronic filing system (Veterans Benefits Management System (VBMS)) without the VA date-of-receipt stamps being shown, the Board is unable to determine when certain pertinent, perhaps critical, documents (including statements and claims submitted by the Veteran and his attorney) were actually received by VA.  Notably, some such documents have been assigned obviously erroneous receipt dates in VBMS as the dates reflect they were received prior to when they were reported (by the Veteran and/or his attorney) to have been created.  Given the significance of the dates of receipt of filings with respect to the earlier effective date claims, the Veteran's record must be rescanned to encompass both the front and back (showing date-of-receipt stamps) of documents are shown.  

Regarding the claim for an earlier effective date for TDIU, in his application for TDIU, the Veteran reported he worked full-time until October 14, 2008, but asserted he became too disabled to work on February 1, 2008.  In a November 2008 letter, a vocational rehabilitation consultant opined the Veteran was unemployable and had been since January 2008.  He contends he is entitled to an effective date prior to October 15, 2008, for the grant of a TDIU rating because even though he worked until October 14, 2008, he was only able to work until then with assistance from his father and wife, and therefore, his work between January 2008 and October 2008 constituted marginal employment.  Accordingly, all evidence regarding the Veteran's employability/the impact his service-connected disabilities had on employment during that period (from January 2008 to October 14, 2008), including frequency and duration of time lost from work due to his service-connected disabilities is pertinent (perhaps critical) evidence in the matter at hand.  Development to obtain records showing the impact of his service-connected disabilities on employment (i.e., any leave request letters from medical providers he submitted with the leave requests and records showing the amount of hours he worked each week) are pertinent (and perhaps critical) evidence and must be secured.  

A letter submitted by the Veteran in June 2009 indicates he receives Social Security Administration (SSA) disability benefits.  Medical records considered in connection with the SSA disability award are constructively of record and must be secured.  

The case is REMANDED for the following:

1. The AOJ should ask the appellant to identify his employer from January 2008 to October 2008, and provide a release for VA to secure complete employment records bearing on the claim seeking entitlement an effective date prior to October 15, 2008, for the grant of a TDIU rating, including all records identifying time lost from work due specifically to service-connected disabilities (including any leave request letters from medical providers submitted with the leave requests, and records showing the total hours worked each week).  The AOJ should secure for association with the record complete pertinent employment records from the employer identified.  The AOJ should also advise the Veteran that the complete records of any private treatment he has received for any rashes on his hands and left foot, a TBI, and headaches are pertinent evidence that is outstanding, and ask him to submit authorizations for VA to secure such records.  The AOJ should secure for the record all records of such treatment.  If any such employment or private treatment records are unavailable, the reason for their unavailability must be noted in the record.  If any employment or treatment records sought are not received pursuant to VA's request, the AOJ should advise the appellant that ultimately it is his responsibility to ensure that such private records are received.  

2. The AOJ should arrange for the Veteran's claims file to be rescanned so that the front and back of documents are shown and the VA date-of-receipt stamps are clearly visible in the electronic record.

3. The AOJ should obtain from SSA copies of their decision awarding the Veteran disability benefits and the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained for the record.

4. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for any rashes on his hands and left foot, a TBI, and headaches from November 2011 to the present (to specifically include the reports of his treatment at the VA Medical Centers in Gainesville and Lake City, Florida).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

5. The AOJ should arrange for exhaustive development to obtain the Veteran's complete service personnel records and verify any (and all) periods of active duty service (to specifically include from October 2003 to October 2004).  If the Veteran's service personnel records showing all periods of active duty service cannot be located because they are irretrievably lost or were destroyed, it must be so certified.
6. The AOJ should arrange for exhaustive development to corroborate or rebut the Veteran's allegations of sustaining trauma due to IEDs while serving in Iraq. The development must include development for information as to whether the Veteran's unit escorted convoys that were exposed to IED blasts in Iraq.  The AOJ should make formal determinations for the record (to include rationale) as to whether the Veteran's reports of sustaining trauma due multiple IED blasts and being rendered unconscious while escorting convoys in Iraq are credible.

7. Thereafter, the AOJ should arrange for a TBI protocol examination of the Veteran by a neurologist to determine whether he has any residuals of a TBI in service to specifically include a headache disorder.  The examiner must be advised of the AOJ's findings regarding whether there is corroborating evidence of the Veteran sustaining head trauma due to IED blasts in service (or whether such allegations are incapable of corroboration).  The Veteran's record (to include this remand and post-service treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have any residuals of a TBI sustained in service?  If so, please describe all such residuals in detail.  If not, reconcile that conclusion with the diagnoses of a TBI noted in his medical records, including on October 2008 VA neuropsychology evaluation.  Please indicate whether any symptoms or combination of symptoms found may be considered residuals of a brain injury in service.  I

If a TBI is diagnosed, provide respond to the following:

(b) Does the Veteran have a headache disability?  If not, reconcile that finding with the notations of such in the record (i.e., was it misdiagnosed, resolved since, etc.).  

(c) If a headache disability is diagnosed, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) the Veteran's active duty service, to include as being a residual of a TBI.  

If a headache disorder diagnosed is found to be unrelated to a TBI, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions, with citation to supporting clinical data, as indicated and comment on the opinions already in the record outlined above (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).  

8. The AOJ should thereafter arrange for the Veteran to be examined by a dermatologist to determine the nature and likely etiology of his variously diagnosed skin disabilities of his hands and left foot.  The examiner should obtain a history from the Veteran, review his entire VA record (to specifically include this remand, his STRs, and his postservice treatment records), and provide opinions that respond to the following:

(a) Please identify (by diagnosis) each skin disability found, specifically indicating whether or not he has or has had the noted diagnoses of dermatophytosis, tinea pedis, and dyshidrotic dermatitis (eczema) of the hands and left foot.  If a skin disability entity noted in the record is not found on examination, the discrepancy must be explained (i.e., was it misdiagnosed, resolved since, etc.).  

(b) Please identify the likely etiology for each skin disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service, to include complaints and treatment for skin conditions and reported Persian Gulf exposures therein?

If a skin disability of the hands and/or left foot is determined to be unrelated to the Veteran's service, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions. 

9. The AOJ should then review the entire record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


